                                EXHIBIT J
                             [Proposed Order]




DOCS_DE:235588.2 18489/002
Case 2-19-20905-PRW, Doc 1258-10, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit J - Proposed Order, Page 1 of 3
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NEW YORK


 In re:                                                    Chapter 11

 THE DIOCESE OF ROCHESTER,                                 Case No. 19-20905 (PRW)

                    Debtor.


    ORDER GRANTING THIRD INTERIM FEE APPLICATION OF PACHULSKI
       STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
   THE DEBTOR FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH MAY 31, 2021

                 This matter is before the Court on the Third Interim Fee Application of Pachulski

Stang Ziehl & Jones LLP for Compensation for Services Rendered and Reimbursement of

Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors of the Debtor

for the Period September 1, 2020 through May 31, 2021 (the “Third Compensation Period” and

the “Application”) [Doc ____], filed by Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel to

the Committee. In the Application, PSZJ requests (a) allowance of interim compensation for

professional services performed by PSZJ for the Third Compensation Period in the amount of

$609,915.00 (b) reimbursement of its actual and necessary expenses in the amount of $8,616.11

incurred during the Third Compensation Period, and (c) directing the Debtor to pay PSZJ the

amount of $618,541.11 for the unpaid total.

                 The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on ________ ___, 2021 and being otherwise

duly advised in the premises, determines that the Application should be, and hereby is

GRANTED. Accordingly,



DOCS_DE:235588.2 18489/002
Case 2-19-20905-PRW, Doc 1258-10, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit J - Proposed Order, Page 2 of 3
                 IT IS THEREFORE ORDERED as follows:

        1.       The Application is GRANTED in its entirety.

        2.       PSZJ’s compensation for professional services rendered during the Third

Compensation Period is allowed on an interim basis in the amount of $609,925.00.

        3.       Reimbursement of PSZJ’s expenses incurred during the Third Compensation

Period is allowed on an interim basis in the amount of $8,6161.11.

        4.       The Debtor is directed to pay PSZJ the amount of $618,541.11 for the unpaid

amounts incurred during the Third Compensation Period.

        5.       The compensation and reimbursement of expenses awarded in this Order shall be

interim and subject to final approval pursuant to section 330(a)(5) of the Bankruptcy Code.

        6.       The allowance of interim compensation and reimbursement of expenses pursuant

to this Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the Third Compensation Period, which were not

processed at the time of the Application.

        7.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.



Dated: ____________________, 2021
       Rochester, New York

                                                THE HONORABLE PAUL R. WARREN
                                                U.S. BANKRUPTCY JUDGE




DOCS_DE:235588.2 18489/002                2
Case 2-19-20905-PRW, Doc 1258-10, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit J - Proposed Order, Page 3 of 3
